DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/05/2021.
Claims 1-16 remain pending in the application with claims 13-16 are withdrawn from consideration.

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 03/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jospeh (US 2012/0122197) in view of Mullen (US 5,160,418).
Addressing claims 1 and 11, Jospeh discloses a portable enzymatic-ink dispensing system (the inkjet enzymatic ink dispensing system of Jospeh is “portable” because it is structurally capable of being transferred from the location at which it is manufactured to where it is utilized) comprising:
	an enzymatic-ink including:
		one or more biocompatible binders [0026-0027 and 0029],
		one or more biocompatible mediators [0038],
		an enzyme [0035],
		an enzyme stabilizer [0039], and
	a dispenser (the reagent inkjet printer, fig. 1) including:
a chamber configured to hold the enzymatic-ink (it is implicitly disclosed that the reagent inkjet printer includes a reservoir for holding the reagent to be printed), and
an applicator configured to apply the enzymatic ink dispensed from the chamber onto a target substrate 202 (fig. 3, the printhead that dispenses the reagent onto the substrate is the structural equivalence to the claimed applicator).

Jospeh is silent regarding the enzymatic-ink includes a conductive material.

Mullen discloses an enzymatic-ink comprising enzyme, mediator, binder and a conductive material (finely divided carbon or graphite, col. 3 ln 56-68).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the enzymatic ink of Jospeh with the conductive material disclosed by Mullen in order to improve the electron conductivity and collecting property of the reagent layer (Mullen, col. 3 ln 56-68).

Addressing claim 3, paragraphs [0026 and 0029] of Jospeh disclose the binder is polyethylene glycol.

Addressing claim 5, paragraph [0035] of Jospeh discloses the claimed enzymes.

Addressing claims 6-7, paragraph [0026] of Jospeh discloses ethylene glycol.

Addressing claim 8, paragraph [0039] of Joseph discloses trehalose.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jospeh (US 2012/0122197) in view of Mullen (US 5,160,418) as applied to claims 1, 3, 5-8 and 11 above, and further in view of Han et al. (Scientific Reports, 2014, 4, 4872; the reference is cited in the IDS filed on 11/13/2020).
Addressing claim 2, Joseph and Mullen are silent regarding the dispenser includes a pen and the applicator includes a pen tip.

Han discloses a device for depositing reagent material (including proteins) on substrate as an alternative method to ink-jet printing, as disclosed Wu (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the dispenser of Joseph by substituting the known ink-jet printing dispenser with the known BioPen structure disclosed by Han in order to obtain the predictable result of depositing reagent material having proteins on a supporting substrate (Rationale B, KSR decision, MPEP 2143).  Furthermore, the BioPen of Han enables versatile, portable and precise patterning of the reagent material using the enzymatic-ink (page 1 of Han).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jospeh (US 2012/0122197) in view of Mullen (US 5,160,418) as applied to claims 1, 3, 5-8 and 11 above, and further in view of Cai et al. (US 2015/0198554).
Addressing claim 4, Jospeh and Mullen are silent regarding the mediator is methylene green or Prussian blue.
Cai discloses an enzymatic reagent layer comprising mediator; wherein the mediator includes ferricyanide (like that of Jospeh) or organic redox mediators such as methylene green [0030].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the enzymatic ink of Joseph by substituting the known ferricyanide mediator with the known methylene green mediator as disclosed by Cai in order to obtain the predictable result of mediating the electron transferring process during glucose detection (Rationale B, KSR decision, MPEP 2143).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jospeh (US 2012/0122197) in view of Mullen (US 5,160,418) as applied to claims 1, 3, 5-8 and 11 above, and further in view of Adeloju (US 2011/0042225).
Addressing claims 9-10, Joseph and Mullen are silent regarding the claimed tyrosinase enzyme.

Adeloju discloses biosensor comprising glucose oxidase (table 1) for the detection of glucose, similarly to that of Joseph and Mullen.  Adeloju further discloses the enzyme in the biosensor is tyrosinase when phenols or catechol is the target analyte instead of glucose (table 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Joseph and Mullen by substituting the glucose oxidase enzyme with the tyrosinase enzyme disclosed by Adeloju in order to enable the system to detect phenols or catechol (Adeloju, table 1).

Claims 1, 5-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 5,160,418) in view of Chu et al. (US 2013/0186755) and Cui et al. (US 2006/0175205).
Addressing claims 1, 5-8 and 11-12, Mullen discloses an enzymatic-ink dispensing system and a method of fabricating biosensors, comprising: 
	an enzymatic-ink including:
		one or more biocompatible binders (col. 7 ln 45-60),
		one or more biocompatible mediators (col. 7 ln 61-64),
		an enzyme (col. 8 ln 6-10, glucose oxidase), and
		a conductive material (graphite, col. 7 ln 6-44), and
	a dispenser including a chamber configured to hold the enzymatic-ink and an applicator configured to apply the enzymatic ink dispensed from the chamber onto a substrate (col. 6 ln 49-61 disclose that the enzymatic ink is applied onto the substrate via ink plotting or tampo printing; which are well known printing systems that implicitly includes structures that are the structural equivalence to the claimed chamber and applicator).

Mullen is silent regarding the enzymatic-ink includes a stabilizer and the dispensing system is portable.

Chu discloses a biosensor comprising an enzymatic reagent layer, similarly to that of Mullen; wherein, the reagent layer includes an enzyme stabilizer, such as trehalose and sorbitol [0011].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the enzymatic ink of Mullen with the enzyme stabilizer disclosed by Chu in order to slow down the dehydration of the reagent layer that results in longer assay time and increases inaccuracy of the sensor (Chu, [0011]).

Cui discloses a dispenser for depositing enzymatic ink onto substrate of a biosensor; wherein, the dispenser is a pneumatic dispenser that includes a syringe [0115].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the dispensing system of Mullen with the known pneumatic dispenser disclosed by Cui in order to obtain the predictable result of deposing a predetermined amount of the enzymatic ink onto a substrate for forming the biosensor (Rationale B, KSR decision, MPEP 2143).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 5,160,418) in view of Chu et al. (US 2013/0186755) and Cui et al. (US 2006/0175205) as applied to claims 1, 5-7 and 11-12 above, and further in view of Han et al. (Scientific Reports, 2014, 4, 4872; the reference is cited in the IDS filed on 11/13/2020).
Addressing claim 2, Mullen, Chu and Cui are silent regarding the dispenser includes a pen and the applicator includes a pen tip.

Han discloses a device for depositing reagent material (including proteins) on substrate as an alternative method to ink-jet printing, as disclosed Wu (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the dispenser of Mullen with the known BioPen structure disclosed by Han in order to obtain the predictable result of depositing reagent material having proteins on a supporting substrate (Rationale B, KSR decision, MPEP 2143).  Furthermore, the BioPen of Han enables versatile, portable and precise patterning of the reagent material using the enzymatic-ink (page 1 of Han).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 5,160,418) in view of Chu et al. (US 2013/0186755) and Cui et al. (US 2006/0175205) as applied to claims 1, 5-7 and 11-12 above, and further in view of Pei et al. (US 2013/0098775).
Addressing claim 3, Mullen and Chu are silent regarding binder includes polyethylene glycol or chitosan.

Pei discloses a binder for enzymatic ink; wherein, the binder can be carboxy methyl cellulose, similarly to that of Mullen, or polyethylene glycol [0029].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the enzymatic-ink of Mullen with the known polyethylene glycol binder of Pei in order to obtain the predictable result of binding the various components of the enzymatic ink together (Pei, [0029]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 5,160,418) in view of Chu et al. (US 2013/0186755) and Cui et al. (US 2006/0175205) as applied to claims 1, 5-7 and 11-12 above, and further in view of Cai et al. (US 2015/0198554).
Addressing claim 4, Mullen and Chu are silent regarding the mediator is methylene green or Prussian blue.

Cai discloses an enzymatic reagent layer comprising mediator; wherein the mediator includes ferrocene (like that of Mullen) or organic redox mediators such as methylene green [0030].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the enzymatic ink of Mullen by substituting the known ferrocene mediator with the known methylene green mediator as disclosed by Cai in order to obtain the predictable result of mediating the electron transferring process during glucose detection (Rationale B, KSR decision, MPEP 2143).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 5,160,418) in view of Chu et al. (US 2013/0186755) and Cui et al. (US 2006/0175205) as applied to claims 1, 5-7 and 11-12 above, and further in view of Adeloju (US 2011/0042225).
Addressing claims 9-10, Mullen, Chu and Cui are silent regarding the claimed tyrosinase enzyme.

Adeloju discloses biosensor comprising glucose oxidase (table 1) for the detection of glucose, similarly to that of Joseph and Mullen.  Adeloju further discloses the enzyme in the biosensor is tyrosinase when phenols or catechol is the target analyte instead of glucose (table 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Mullen by substituting the glucose oxidase enzyme with the tyrosinase enzyme disclosed by Adeloju in order to enable the system to detect phenols or catechol (Adeloju, table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/22/2021